AMENDMENT

TO

EMPLOYMENT AGREEMENT

THIS AMENDMENT

(the "Amendment"), is being made this 10th day of January, 2001, effective as of
January 1, 2001, between Chyron Corporation, a New York corporation, having its
principal offices at 5 Hub Drive, Melville, New York 11747 (the "Company") and
James Paul ("Paul"), an individual residing at 100 Lucinda Drive, Babylon, New
York 11702.



W I T N E S S E T H

:



WHEREAS,

the Company and Paul have entered into an Employment Agreement dated as of
October 11, 1997 ("Agreement") pursuant to which Paul was employed by the
Company as its Senior Vice President-Human Resources;



WHEREAS,

the Company wishes to promote Paul to Executive Vice President and a member of
the office of the Chief Executive Officer and Paul wishes to accept such
promotion; and



WHEREAS,

the Company and Paul wish to amend certain additional terms and conditions of
the Agreement.



NOW THEREFORE

, in exchange for good and valuable consideration, and intending to be legally
bound hereby, the parties hereto agree as follows:



Except as specifically defined herein, each defined term utilized herein shall
have the same meaning ascribed to such term in the Agreement.

The phrase "Senior Vice President - Human Resources" shall be deleted in each
instance and replaced with "Executive Vice President and member of the office of
the Chief Executive Officer".

Section 1 of the Agreement is hereby amended by deleting and replacing "June 30,
2001" with October 30, 2002".

Section 2(a) of the Agreement is hereby deleted in its entirety and replaced
with the following:

(a) During the Employment Term, Paul shall be employed by the Company as
Executive Vice President of the Company and shall be a member of the office of
the Chief Executive Officer. Paul shall devote substantially his full working
time to his duties as Executive Vice President of the Company. In performance of
his duties, Paul shall report directly to and be subject to the direction of the
President and Chief Executive Officer of the Company. As Executive Vice
President, Paul shall have all the responsibilities, duties and authority as are
generally associated with the position of Executive Vice President as determined
by the Chief Executive Officer.



Section 3(a) of the Agreement is hereby amended by deleting and replacing the
annual rate of "$150,000" with "$215,000".

Section 3(b) of the Agreement is hereby amended by deleting and replacing "20%"
with "30%".

Section 3(c) of the Agreement is hereby amended by deleting and replacing
"$700.00" with "$850.00".

Section 4(b) of the Agreement is hereby amended by deleting and replacing
"fifteen (15)" with "twenty (20)".

Section 12 of the Agreement is hereby amended by deleting and replacing "Camhy
Karlinsky & Stein LLP, 1740 Broadway, 16th Floor, New York, New York 10019-4315"
with "Akin, Gump, Strauss, Hauer & Feld, L.L.P., 590 Madison Avenue, 20th Floor,
New York, New York 10022"; and by deleting and replacing "Fein & Jakab, 233
Broadway, Suite 930, New York, New York 10279, Attn. Peter Jakab, Esq." with
"Walter Bliss, Esq., c/o 100 Lucinda Drive, Babylon, New York 11702 (or to such
other address as Paul shall have furnished in writing in accordance with the
provisions of this Section 12)".

Except with respect to the changes effected by this Amendment, the terms and
conditions provided in the Agreement shall remain in full force and effect.

This Amendment may be effected in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.



IN WITNESS WHEREOF,

the parties have duly executed this Amendment to the Agreement as of this 10th
day of January, 2001.



CHYRON CORPORATION

   

/s/Roger Henderson

Roger Henderson

President and Chief Executive Officer

   

/s/James Paul

James Paul



 